Citation Nr: 0833884	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
and arm disorder including as secondary to degenerative disc 
disease of the cervical spine. 

2.  Entitlement to service connection for a left hip and leg 
disorder including as secondary to residuals of spinal 
surgery and degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1971, August 1973 to August 1977, and September 1983 
to October 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a right shoulder and arm disorder and 
for a left hip and leg disorder. 

The veteran testified before the Board sitting at the RO in 
October 2007.  A transcript of the hearing is associated with 
the claims file. 


FINDING OF FACT

In September 2008, the Board received a copy of a North 
Carolina Certificate of Death that showed that the veteran 
died on January [redacted], 2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the appellant died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997).  Because of the death of the appellant, the appeal 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 
38 C.F.R. § 20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


